Citation Nr: 1723342	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-14 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for residuals of a right middle finger disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1969 to November 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied service connection for a left ankle disability and right middle finger injury.  

These matters were before the Board in April 2014 and May 2016 and on both occasions were remanded in order to schedule a travel board hearing.  Subsequently, the Veteran testified at a hearing before the undersigned in January 2017 at the RO.  A copy of the transcript has been reviewed and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left Ankle

The Veteran has been assessed with a left ankle sprain with instability and degenerative or traumatic arthritis of the left ankle and states that he has had continuous left ankle complaints since a slip and fall in service.  See 06/07/2013, Virtual VA Documents, CAPRI, pp. 28-30; 08/14/2012, VBMS, VA Examination, pp. 8-9; 01/23/2017, VBMS, Hearing Transcript, pp. 11-12.  

The Veteran underwent a VA examination in July 2012.  The examiner reviewed Magnetic Resonance Imaging (MRI) of the left ankle, which was taken in August 2011 and revealed mild osteoarthritis of the left ankle joint and a left anterior talofibular ligament (ATFL) tear.  The examiner concluded that the Veteran sustained a left ankle sprain in service, which was acute and not related to his present condition.  The examiner reasoned that x-rays of the left ankle in the service were normal and there was no residual disability demonstrated by the medical evidence following service.  The first complaints of an ongoing problem was in June 2011 when a MRI was ordered and revealed an ATLF tear.  These objective findings were not noted while in the military.  Accordingly, the examiner found no causal relationship of the Veteran's current left ankle condition and the military.  

The Board finds that this opinion is inadequate.  Specifically, the examiner failed to take into account the Veteran's statements of continued ankle pain and instability following service.  The Board notes that arthritis is considered a chronic disease per 38 C.F.R. § 3.309.  Furthermore, the examiner compared x-rays taken in service with the results of an MRI taken in June 2011 to conclude that the objective findings of the MRI were not shown in service.  The Board finds that this conclusion is erred given that x-rays and MRI's are completely different diagnostic studies from x-rays and create detailed images of organs and tissues within the body.  Compare Mayo Clinic, MRI overview http://www.mayoclinic.org/tests-rocedures/mri/home/ovc-20235698 (last visited June 16, 2017), with Mayo Clinic, X-ray definition, http://www.mayoclinic.org/tests-procedures/x-ray/basics/definition/prc-20009519 (last visited June 16, 2017) (defining x-rays as produces images of the structures inside your body - particularly your bones).  
In addition, the examiner failed to discuss the arthritis revealed in the June 2011 MRI and its relationship to the Veteran's left ankle injury in service.  

The Veteran testified that he does "everything through the VA right now."  Hearing Transcript, p. 27.  In this regard, after a review of the claims file, the Board finds that the Veteran's treatment records from the Ann Arbor VA facility have not been associated with the claims file.  

Right Middle Finger

The Veteran has been assessed with mild carpal tunnel syndrome, with injury to the nerve branch to digit 3 of his right hand.  See 08/14/2012, VBMS, VA Examination, p. 16.  Furthermore, x-rays of the right hand revealed osteoarthritis of the proximal distal interphalangeal joint, second through fifth digits.  Id. at 25-26.  He asserts that an injury to his right middle finger occurred in service following an incident when he slipped while walking up the stairs and caught his ring on his third digit on a nail.  

Service treatment records reveal that the Veteran had a puncture wound in his right wrist with complaints of pain.  See 03/04/2015, VBMS, STR-Medical, p. 16.  

The Veteran was afforded a VA examination in July 2012.  The examiner found that there was no evidence to substantiate that carpal tunnel syndrome or an injury to his right long finger occurred during service.  Accordingly, the examiner concluded that the Veteran's right middle finger complaints were not caused by the claimed in service injury.  

The Board finds that this opinion is inadequate.  The examiner failed to account for the description of the in-service incident as relayed by the Veteran.  Furthermore, the examiner did not discuss the complaints of pain and puncture wound in his right wrist in service.  

Accordingly, the Board finds that a new examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file VA treatment records, to include any from the Ann Arbor facility.  All efforts to obtain the records should be associated with the claims file.  

2.  After completion of #1, schedule the Veteran for a VA examination, by an examiner who did not previously examine the Veteran, to determine the nature and etiology of his left ankle and right middle finger complaints.  The claims file, including this remand, must be provided to the examiner for review in connection with the examination.  Review of the claims file should be confirmed in the examination report.  

The examiner should respond to the following questions:

a.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's left ankle disability is related to or had its onset during his period of active service?  

b.  Is it at least as likely as not that the Veteran's right middle finger disability is related to or had its onset during his period of active service? 

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence and afforded the applicable time period in which to respond.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



